DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Giacchi US 20100247308.
1. A linear compressor comprising: 
a cylinder 1 that defines a compression space configured to receive refrigerant; and a piston 4 disposed in the cylinder and configured to reciprocate relative to the cylinder along an axial direction of the cylinder, wherein the cylinder comprises: a gas inlet defined at an outer circumferential surface of the cylinder and configured to supply at least a portion of the refrigerant toward the piston, the gas inlet comprising a first gas inlet, and a second gas inlet that is disposed rearward relative to the first gas inlet in the axial direction of the cylinder (Applicant appears to indicate a gas inlet can be multiple gas inlets. Therefore, see Figs 1-2 wherein the first gas inlet is the two leftmost 17 and the second gas inlet is the three rightmost 17 in Figs 1-2.), and a supply port that radially passes through the cylinder and is in fluid communication with the gas inlet, the supply port comprising a first supply port in fluid communication with the first gas inlet, and a second supply port that is spaced apart from the first supply port and in communication with the second gas inlet (Applicant appears to indicate a supply port can be multiple supply ports. Therefore, see Figs 1-2 wherein the first supply port is the two leftmost 16 and the second supply port is the three rightmost 16 in Figs 1-2.), and 
wherein a first flow rate of the refrigerant passing through the first supply port is different from a second flow rate of the refrigerant passing through the second supply port (As defined above, the first supply port has a lesser flow area than the second supply port and therefore would meet the limitations of the claim in the same manner as applicant’s invention).  
 	2. The linear compressor of claim 1, wherein the first flow rate is 0.65 to 0.8 times of a total flow rate passing through the first and second supply ports (As defined above, the flow are of the first supply port is 0.66 of the second supply port and therefore would be structurally capable of meeting the limitations of the claim.).  
 	3. The linear compressor of claim 1, wherein a volume of the first gas inlet is less than a volume of the second gas inlet (As defined above, the volume of the two leftmost 17 is less than the volume of the three rightmost 17).  
 	4. The linear compressor of claim 1, wherein an area of a top surface of the first gas inlet is less than an area of a top surface of the second gas inlet, the top surfaces of the first and second gas inlets being disposed at the outer circumferential surface of the cylinder (As defined above, the area of the two leftmost 17 is less than the area of the three rightmost 17).  
 	5. The linear compressor of claim 1, wherein an area of a bottom surface of the first gas inlet is less than an area of a bottom surface of the second gas inlet, the bottom surfaces of the first and second gas inlets being recessed relative to the outer circumferential surface of the cylinder (As defined above, the area of the bottom of the two leftmost 17 is less than the area of the three rightmost 17).  
 	6. The linear compressor of claim 1, wherein a depth of the first gas inlet from the outer circumferential surface of the cylinder is less than a depth of the second gas inlet from the outer circumferential surface of the cylinder (Instead of the three rightmost 17, the second gas inlet could be defined as the three rightmost 17-and-18. This definition would make the depth of the first gas inlet to be less than the second gas inlet.).  
 	7. The linear compressor of claim 1, wherein a height of the first supply port in a radial direction of the cylinder is less than a height of the second supply port in the radial direction of the cylinder (Instead of the three rightmost 16, the second supply port could be defined as the three rightmost 16-and-18. This definition would make the height of the first supply port to be less than the second supply port.).  
 	8. The linear compressor of claim 1, wherein a diameter of the first supply port is greater than a diameter of the second supply port (As defined above and given applicant appears to indicate a supply port can be multiple supply ports, the combined diameter of the two leftmost 17 is less than the combined diameter of the three rightmost 17.  
 	11. The linear compressor of claim 1, wherein a flow resistance of the first gas inlet is less than a flow resistance of the second gas inlet (Instead of the three rightmost 17, the second supply port could be defined as the one rightmost 17. This definition would make the flow resistance of the first gas inlet to be less than the flow resistance of the second gas inlet. This would also meet the limitations of claim 1.).  
 	12. A linear compressor comprising: a cylinder 1 that defines a compression space configured to receive refrigerant; and a piston 4 disposed in the cylinder and configured to reciprocate relative to the cylinder along an axial direction of the cylinder, wherein the cylinder comprises: a gas inlet defined at an outer circumferential surface of the cylinder and configured to supply at least a portion of the refrigerant toward the piston, the gas inlet comprising a first gas inlet, and a second gas inlet that is disposed rearward relative to the first gas inlet in the axial direction of the cylinder (Applicant appears to indicate a gas inlet can be multiple gas inlets. Therefore, see Figs 1-2 wherein the first gas inlet is the two leftmost 17 and the second gas inlet is the one rightmost 17 in Figs 1-2.), and a supply port that radially passes through the cylinder and is in fluid communication with the gas inlet (Applicant appears to indicate a supply port can be multiple supply ports. Therefore, see Figs 1-2 wherein the first supply port is the two leftmost 16 and the second supply port is the one rightmost 16 in Figs 1-2.), and wherein a flow resistance of the first gas inlet is different from a flow resistance of the second gas inlet (As defined above, the first supply port has a greater flow area than the second supply port and therefore would meet the limitations of the claim in the same manner as applicant’s invention).  
 	13. The linear compressor of claim 12, wherein the flow resistance of the first gas inlet is less than the flow resistance of the second gas inlet (As defined above, the first supply port has a greater flow area than the second supply port and therefore would meet the limitations of the claim in the same manner as applicant’s invention).   
 	17. The linear compressor of claim 12, wherein the supply port comprises: a first supply port that is in fluid communication with the first gas inlet; and a second supply port that is in fluid communication with the second gas inlet, the second supply port being spaced apart from the first supply port in the axial direction, and wherein a height of the first supply port in a radial direction of the cylinder is less than a height of the second supply port in the radial direction of the cylinder (Applicant appears to indicate a supply port can be multiple supply ports. Therefore, see Figs 1-2 wherein the first supply port is the two leftmost 16 and the second gas inlet is the one rightmost 16 and 18 in Figs 1-2.).  
 	18. The linear compressor of claim 12, wherein the supply port comprises: a first supply port that is in fluid communication with the first gas inlet; and a second supply port that is in fluid communication with the second gas inlet, the second supply port being spaced apart from the first supply port in the axial direction of the cylinder, and wherein a diameter of the first supply port is greater than a diameter of the second supply port (Applicant appears to indicate a supply port can be multiple supply ports. Therefore, see Figs 1-2 wherein the first supply port is the two leftmost 16 and the second gas inlet is the one rightmost 16 and 18 in Figs 1-2, wherein 18 is larger in diameter than 16.).   
 	19. The linear compressor of claim 12, wherein the supply port comprises: a first supply port that is in fluid communication with the first gas inlet; and a second supply port that is in fluid communication with the second gas inlet, the second supply port being spaced apart from the first supply port in the axial direction of the cylinder, and wherein a first flow rate of the refrigerant passing through the first supply port is 0.65 to 0.8 times of a total flow rate of the refrigerant passing through the first and second supply ports (Applicant appears to indicate a supply port can be multiple supply ports. Therefore, see Figs 1-2 wherein the first supply port is the two leftmost 16 and the second supply port is the three rightmost 16 in Figs 1-2. This would meet the limitations of claims 12 and 19 wherein, as defined above, the flow are of the first supply port is 0.66 of the second supply port and therefore would be structurally capable of meeting the limitations of the claim.).  
 	

Allowable Subject Matter
Claims 9-10, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/             Examiner, Art Unit 3746